Citation Nr: 0636927	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  01-00 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to June 
1987 and during the Persian Gulf War, in addition to various 
periods on active duty training (ACDUTRA).  He retired from 
the Air Force Reserves in July 2000.

This claim is on appeal from the Newark Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in September 2002.  A transcript of the hearing is of 
record.

This case was remanded by the Board in March 2004 and March 
2006 for further development.  After a careful review of the 
record, the Board regrettably concludes that the veteran has 
not been provided with sufficient due process, which mandates 
another remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board previously remanded this issue for additional 
development with respect to the veteran's duty status.  
Additional evidence was submitted in response to the Board's 
most recent remand; however, no Supplemental Statement of the 
Case (SSOC) was issued.

A SSOC will be furnished to an appellant and his or her 
representative when additional pertinent evidence is received 
after a Statement of the Case (SOC) or the most recent SSOC 
has been issued, or when a material defect in a prior SOC or 
SSOC is discovered.  38 C.F.R. § 19.31(b).  Moreover, 
38 C.F.R. § 19.31(c) also provides that the RO will furnish 
the appellant and his or her representative an SSOC if, 
pursuant to a remand by the Board, it cures a procedural 
defect, unless the Board specifies in the remand that a SSOC 
is not required.  38 C.F.R. §§ 19.31(c), 19.38.  Here, the RO 
has failed to issue an SSOC subsequent to the evidence 
received based on the Board's March 2006 Remand and it should 
be done so.  

Next, to clarify the Board's previous remands, the critical 
inquiry in this claim is whether the veteran was on ACDUTRA 
when he was diagnosed with diabetes mellitus.  When a claim 
is based on a period of ACDUTRA, there must be evidence that 
the individual concerned died or became disabled during the 
period of ACDUTRA as a result of a disease or injury incurred 
or aggravated in the line of duty.  

The veteran contends, in essence, that he was diagnosed with 
diabetes while attached to a Reserves Unit; however, that 
fact alone is not sufficient to grant service-connection.  
While he has provided documentation regarding his duty 
status, he should be asked to provide any other evidence in 
his possession, not previously submitted, that shows he was 
on ACDUTRA in November and December 1997, at the time he was 
diagnosed with "new onset" diabetes mellitus.

In view of the foregoing, this case is REMANDED for the 
following action:

1.  Ask the veteran if he has any 
documentation regarding his duty status, 
not previously submitted, that shows his 
duty status in November and December 
1997.

2.  Thereafter, issue an SSOC in this 
case to assure full notification to the 
appellant of the status of the case.  The 
veteran and his representative should be 
afforded a reasonable opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


